DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.
 
Specification
	The previous specification objections are withdrawn, in light of the amendments.

Claim Objections
	The previous claim objections are withdrawn, in light of the amendments.

Claim Rejections - 35 USC § 112
The previous claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is:
“a flow control assembly” in claims 2 and 35.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2 and 35 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitation:
“a flow control assembly” – a system of pipes, with embodiments employing any number of valves, diverters, throttles, meters, or manifolds, each optionally controllable manually and/or in an automated fashion (specification as filed, paragraph [0038]).

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124) in view of Stobbe (US 2011/0236932) and Bruninghaus (US 2015/0353896).
	Regarding claim 1, Müller-Auffermann discloses a system for the growth of biologics (paragraph [0007] “yeast”) comprising: a bioreactor subsystem (Fig. 16; and paragraph [0112] “several reactors”) comprising at least two bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”); and at least two harvest subsystems (paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) wherein each harvest subsystem (paragraph [0111] “filters” and/or “centrifuges”) is configured to be in fluid communication (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) with each of the bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”) in the bioreactor system (Fig. 16), individually or in combination (Fig. 16, valves would allow this to happen); and
at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”), wherein the at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”) is configured to be in fluid communication (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) with each of the at least two harvest subsystems (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) individually or in combination (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets” would allow for this), wherein the at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”) is downstream (paragraph [0111], “PBE” such as “filters” and paragraph [00112] “any combination of all inlets and outlets of upstream and downstream tanks (i.e. first and/or second and/or third supply/discharge line) is possible”) from the at least two harvest subsystems (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”).
	It would have been obvious to one skilled in the art before the effective filing date to modify the embodiment where there are two fermentation tanks with an embodiment where there are at least two harvest subsystems fed downstream to at least one purification subsystem in order to further meet process control parameters (Müller-Auffermann, paragraph [0111] “process points”) and promote separation processes (Müller-Auffermann, paragraph [0112] “fractionation of particles, gases and fluids”).
Müller-Auffermann teaches that the system is “for the growth of biologics” (paragraph [0007] “yeast”) as stated in the instant claim 1 preamble, according to the Applicant’s definition of the term (instant specification, paragraph [0031]). However, if this limitation is deemed not to have been met, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims.  MPEP § 2111.02(II).  Because the apparatus taught by Müller-Auffermann teaches all the structural limitations claimed, it would be capable of being used “for the growth of biologics”.  Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding Müller-Auffermann’s disclosure of “wherein the at least one purification subsystem is downstream from the at least two harvest subsystems”, multiple process influences (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) can occur at the PBE sites depicted in Fig. 16. This would mean that both centrifuges and filters could be used at the site, and having the harvest subsystem upstream (such as centrifuges) and then purification subsystem (such as filtration) downstream would be commonplace for purification of the biologics. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one purification system (that is the filters of the PBE) to be downstream from the at least two harvest subsystems (the centrifuges of the PBE) in order to first collect the biologics and then purify it.
If it is deemed that Müller-Auffermann does not disclose “wherein the at least one purification subsystem is downstream from the at least two harvest subsystems”, a similar limitation is disclosed by Stobbe.
Stobbe discloses at least one purification subsystem (paragraphs [0205]-[0211] “chromatography”) is downstream (paragraph [0205]) from harvest subsystems (paragraphs [0197]-[0204]).
In the analogous art of biopharmaceutical plants, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem to be downstream of the harvest subsystem in order to purify the product from possible contaminants and capture large target molecules (Stobbe, paragraph [0205]).
	Müller-Auffermann does not disclose:
a perfusion seed train or a fed-batch bioreactor seed train
fed from the perfusion seed train or the fed-batch bioreactor seed train
Regarding 1), Bruninghaus discloses a perfusion seed train (paragraph [0006]).
In the analogous art of seed train processes, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor subsystem of modified Müller-Auffermann with the perfusion seed train of Bruninghaus in order to grow the necessary number and density of cells to inoculate a large-scale bioreactor subsystem.
Regarding 2), Bruninghaus discloses feeding from the perfusion seed train (paragraph [0006]).
In the analogous art of seed train processes, it would have been obvious to one skilled in the art before the effective filing date to modify the reactors of modified Müller-Auffermann with the perfusion seed train of Bruninghaus in order to grow the necessary number and density of cells to inoculate a large-scale bioreactor subsystem.
Regarding “at least two bioreactors fed from the perfusion seed train or the fed-batch bioreactor seed train” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Müller-Auffermann would be fully capable of operating in this manner given the structures of modified Müller-Auffermann, specifically the inlets and outlets. 
Regarding claim 2, Müller-Auffermann discloses that a flow control assembly (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) positioned in between the at least two bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”) and the at least two harvest subsystems (paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”), the flow control assembly (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) being configured to selectively control flow (Fig. 16, valves; and paragraph [0027]) of a fluid (paragraph [0007], “multiphase fluids”) from a first bioreactor (Fig. 16, element 1a; and paragraph [0112] “tank”) to a first harvest subsystem (annotated Fig. 16, “PBE” below element 1a; paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) and from the first bioreactor (Fig. 16, element 1a; and paragraph [0112] “tank”) to a second harvest subsystem (annotated Fig. 16 “PBE” below element 1b; paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”), the flow assembly (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) also being configured to control flow of a fluid (paragraph [0007], “multiphase fluids”) from a second bioreactor (Fig. 16, element 1b; and paragraph [0112] “tank”) to the first harvest subsystem (annotated Fig. 16, “PBE” below element 1a; paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) and from the second bioreactor (Fig. 16, element 1b; and paragraph [0112] “tank”) to the second harvest subsystem (annotated Fig. 16 “PBE” below element 1b; paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”).

    PNG
    media_image1.png
    320
    762
    media_image1.png
    Greyscale

Annotated Müller-Auffermann, Fig. 16

Regarding claim 5, modified Müller-Auffermann teaches the system as defined in claim 1 (see claim 1 rejection). 
Müller-Auffermann does not disclose that the system as defined in claim 1 is configured to process more than 100 batches per year.	Regarding the above claim 5, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Müller-Auffermann would be fully capable of operating in this manner given the structures of the bioreactor subsystem and harvest subsystems.
Regarding claim 6, Müller-Auffermann discloses bioreactors (Fig. 16; and paragraph [0112] “several reactors”).
Müller-Auffermann does not disclose that at least one of the bioreactors is 6000 L or larger.
However, absent unexpected results, changes in the sizes or proportion of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
Regarding claim 25, Müller-Auffermann discloses at least two harvest subsystems (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”).
	Arguably, Müller-Auffermann discloses wherein the at least two harvest subsystems (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) feed at least two purification subsystems (Fig. 16, paragraph [0111] “filters” marked at “PBE”), wherein the at least two purification subsystems are operated in parallel (Fig. 16, and paragraphs [0111]-[0112]).
	If it is deemed that Müller-Auffermann does not disclose the above arguable limitation in its entirety, Stobbe discloses that a harvest subsystem (paragraphs [0197]-[0204]) feeds (paragraph [0205]) a purification subsystem (paragraphs [0205]-[0211] “chromatography”). 
In the analogous art of biopharmaceutical plants, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of Stobbe to be downstream of the harvest subsystem of modified Müller-Auffermann in order to purify the product from possible contaminants and capture large target molecules (Stobbe, paragraph [0205]).
Regarding the phrase “at least two purification subsystems”, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Regarding the phrase “wherein the at least two purification subsystems are operated in parallel”, Müller-Auffermann discloses that the process influence sites (marked PBE) can have multiple process influences (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) and can run in parallel (according to Fig. 16). This would mean that both centrifuges and filters could be used at the site, and having the harvest subsystem upstream (such as centrifuges) and then purification subsystem (such as filtration) downstream would be commonplace for purification of the biologics. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one purification system (that is the filters of the PBE) to be downstream from the at least two harvest subsystems (the centrifuges of the PBE) in order to first collect the biologics and then purify it. In addition, it would have been obvious to one skilled in the art before the effective filing date to substitute one method of purification in the parallel setup as in Müller-Auffermann with the purification systems of Stobbe while retaining the parallel setup in order to in order to purify the product from possible contaminants and capture large target molecules (Stobbe, paragraph [0205]); the parallel setup would also allow for higher throughput.
 Regarding claim 26, Müller-Auffermann discloses the at least two bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”) feed the at least two harvest subsystems (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”), wherein the at least two harvest subsystems are operated in parallel (Fig. 16, and paragraphs [0111]-[0112]).

Claims 4 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124) in view of Stobbe (US 2011/0236932) and Bruninghaus (US 2015/0353896), as applied to claim 1, further in view of Duthe (US 2016/0083454).
Regarding claim 4, Müller-Auffermann discloses at least two purification subsystems (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
Regarding the limitation “wherein at least one purification subsystem is configured to produce a different biologic than at least one other purification subsystem” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Müller-Auffermann would be fully capable of operating in this manner given the ability of different microbes in the multiple tanks to produce different products, with each distinct product purified by different purification subsystems.
	However, if it is deemed that Müller-Auffermann does not disclose “at least two purification subsystems, wherein at least one purification subsystem is configured to produce a different biologic than at least one other purification subsystem”, a similar limitation is disclosed by Duthe.
	Duthe discloses at least one purification subsystem (abstract) is configured to produce different biologics (paragraphs [0168]-[0172]).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
Regarding the limitation “at least two purification subsystems” and “a different biologic than at least one other purification subsystem”, Duthe discloses that the purification subsystem can be configured for different biologics (paragraphs [0168]-[0172]). Therefore, a duplication of Duthe’s purification subsystem would be able to have different biologics from the initial purification subsystem of Duthe. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Regarding claim 27, arguably, Müller-Auffermann discloses at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
Müller-Auffermann does not disclose at least one chromatography column station.
Duthe discloses at least one purification subsystem (paragraph [0036], Fig. 6) comprises at least one chromatography column station (paragraph [0036], Fig. 6).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
Regarding claim 28, arguably, Müller-Auffermann discloses at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
Müller-Auffermann does not disclose at least three chromatography column stations.
Duthe discloses at least one purification subsystem (paragraph [0036], Fig. 6) comprises at least three chromatography column stations (paragraph [0036], Fig. 6).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
	Regarding claim 29, arguably, Müller-Auffermann discloses the at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
	Müller-Auffermann does not disclose wherein the at least one purification subsystem comprises a pre-viral train.
	Duthe discloses wherein the at least one purification subsystem (paragraph [0036], Fig. 6) comprises a pre-viral train (paragraph [0284], Figs. 6 and 8).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
	Regarding claim 30, Müller-Auffermann does not disclose wherein the pre-viral train comprises at least one chromatography column station.
	Duthe discloses wherein the pre-viral train (paragraph [0284], Figs. 6 and 8) comprises at least one chromatography column station (paragraph [0036], Fig. 6).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
	Regarding claim 31, arguably, Müller-Auffermann discloses the at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
	Müller-Auffermann does not disclose wherein the at least one purification subsystem comprises a post-viral train.
	Duthe discloses wherein the at least one purification subsystem (paragraph [0036], Fig. 6) comprises a post-viral train (paragraph [0284] “The filtration step(s) may be performed before and/or after the chromatographic steps”).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
Regarding claim 32, Müller-Auffermann does not disclose wherein the post-viral train comprises at least one chromatography column station.
	Duthe discloses wherein the post-viral train (paragraph [0284]) comprises at least one chromatography column station (abstract, paragraph [0036], Fig. 6).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
Regarding claim 33, Müller-Auffermann does not disclose wherein the at least one purification subsystem comprises a pre-viral train and a post-viral train.
	Duthe discloses wherein the at least one purification subsystem comprises a pre-viral train (paragraph [0284] “The filtration step(s) may be performed before and/or after the chromatographic steps”).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
	Regarding “and a post-viral train”, the viral filtration of Duthe can be placed before and/or after the chromatography-based purification subsystem (Duthe, paragraph [0284] “The filtration step(s) may be performed before and/or after the chromatographic steps”). Duplication of Duthe’s chromatography subsystem to occur both before and after the viral filtration step would be mere duplication of parts, and has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
	Regarding claim 34, Müller-Auffermann does not disclose wherein the pre-viral train and the post-viral train are configured such that one of the pre-viral train and the post-viral train comprises at least one chromatography column station, wherein the at least one chromatography column station comprises at least one chromatography column, wherein the at least one chromatography column is configured such that it can be transferred from the pre-viral train to the post-viral train or from the post-viral train to the pre-viral train.
	Duthe discloses wherein the pre-viral train and the post-viral train (see claim 33 rejection) are configured such that one of the pre-viral train and the post-viral train comprises at least one chromatography column station (abstract, paragraph [0036], Fig. 6).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
Modified Müller-Auffermann does not disclose “wherein the at least one chromatography column is configured such that it can be transferred from the pre-viral train to the post-viral train or from the post-viral train to the pre-viral train”, however, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124) in view of Stobbe (US 2011/0236932) and Bruninghaus (US 2015/0353896) as applied to claim 1, further in view of Konstantinov (US 2017/0218012).
Regarding claim 9, modified Müller-Auffermann teaches the system as defined in claim 1 (see claim 1 rejection).
Müller-Auffermann discloses at least one semi-continuous bioreactor (paragraph [0112]); however, Müller-Auffermann does not disclose wherein the bioreactor subsystem comprises at least one fed-batch bioreactor.
Konstantinov discloses that the bioreactor subsystem comprises fed-batch bioreactors (paragraph [0051]).
In the analogous art of integrated continuous manufacturing of therapeutic proteins, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor system of modified Müller-Auffermann in order to have the benefit of a fed-batch reactor’s ability to continue to feed cells through the duration of the run, which decreases cell death through the duration of the run in comparison to batch reactors.

Claims 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Müller-Auffermann (US 2018/0320124) in view of Stobbe (US 2011/0236932) and Bruninghaus (US 2015/0353896), further in view of Duthe (US 2016/0083454).
	Regarding claim 35, Müller-Auffermann discloses a system for the growth of biologics (paragraph [0007] “yeast”) comprising:
	at least two harvest subsystems (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”), wherein each harvest subsystem (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) is configured to be in fluid communication with each of the bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”) in the bioreactor subsystem individually or in combination (Fig. 16), wherein each harvest subsystem is downstream (Fig. 16) from the at least two bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”), wherein each harvest subsystem (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) receives effluent (Fig. 16) of the at least two bioreactors (Fig. 16, elements 1a and 1b; and paragraph [0112] “several reactors”);
at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”), wherein the at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”) is configured to be in fluid communication (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets”) with each of the at least two harvest subsystems (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) individually or in combination (Fig. 16, system of pipes and valves; and paragraph [0112] “inlets and outlets” would allow for this), wherein the at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”) is downstream (paragraph [0111], “PBE” such as “filters” and paragraph [00112] “any combination of all inlets and outlets of upstream and downstream tanks (i.e. first and/or second and/or third supply/discharge line) is possible”) from the at least two harvest subsystems (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the embodiment where there are two fermentation tanks with an embodiment where there are at least two harvest subsystems fed downstream to at least one purification subsystem in order to further meet process control parameters (Müller-Auffermann, paragraph [0111] “process points”) and promote separation processes (Müller-Auffermann, paragraph [0112] “fractionation of particles, gases and fluids”).
Arguably, Müller-Auffermann discloses at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
Regarding Müller-Auffermann’s disclosure of “wherein the at least one purification subsystem is downstream from the at least two harvest subsystems”, multiple process influences (Fig. 16, paragraph [0111] “filters” and/or “centrifuges” marked at “PBE”) can occur at the PBE sites depicted in Fig. 16. This would mean that both centrifuges and filters could be used at the site, and having the harvest subsystem upstream (such as centrifuges) and then purification subsystem (such as filtration) downstream would be commonplace for purification of the biologics. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one purification system (that is the filters of the PBE) to be downstream from the at least two harvest subsystems (the centrifuges of the PBE) in order to first collect the biologics and then purify it.
If it is deemed that Müller-Auffermann does not disclose “wherein the at least one purification subsystem is downstream from the at least two harvest subsystems”, a similar limitation is disclosed by Stobbe.
Stobbe discloses at least one purification subsystem (paragraphs [0205]-[0211] “chromatography”) is downstream (paragraph [0205]) from harvest subsystems (paragraphs [0197]-[0204]).
In the analogous art of biopharmaceutical plants, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem to be downstream of the harvest subsystem in order to purify the product from possible contaminants and capture large target molecules (Stobbe, paragraph [0205]).
Müller-Auffermann does not disclose:
a perfusion seed train or a fed-batch bioreactor seed train
fed from the perfusion seed train or the fed-batch bioreactor seed train
at least one chromatography column station.
Regarding 1), Bruninghaus discloses a perfusion seed train (paragraph [0006]).
In the analogous art of seed train processes, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor subsystem of Müller-Auffermann with the perfusion seed train of Bruninghaus in order to grow the necessary number and density of cells to inoculate a large-scale bioreactor subsystem.
Regarding 2), Bruninghaus discloses feeding from the perfusion seed train (paragraph [0006]).
In the analogous art of seed train processes, it would have been obvious to one skilled in the art before the effective filing date to modify the reactors of Müller-Auffermann with the perfusion seed train of Bruninghaus in order to grow the necessary number and density of cells to inoculate a large-scale bioreactor subsystem.
Regarding “at least two bioreactors fed from the perfusion seed train or the fed-batch bioreactor seed train” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Müller-Auffermann would be fully capable of operating in this manner given the structures of modified Müller-Auffermann, specifically the inlets and outlets. 
Regarding 3), Duthe discloses at least one purification subsystem (paragraph [0036], Fig. 6) comprises at least one chromatography column station (paragraph [0036], Fig. 6).
In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
Regarding “wherein the bioreactor subsystem, the at least two harvest subsystems, and the at least one purification subsystem are selectively operable such that one or more subsystems are operable while one or more subsystems are not operating” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 36, arguably, Müller-Auffermann discloses the at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
Müller-Auffermann does not disclose at least three chromatography column stations.
Duthe discloses the at least one purification subsystem (paragraph [0036], Fig. 6) comprises at least three chromatography column stations (paragraph [0036], Fig. 6).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
	Regarding claim 37, arguably, Müller-Auffermann discloses the at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
	Müller-Auffermann does not disclose wherein the at least one purification subsystem comprises a pre-viral train.
	Duthe discloses wherein the at least one purification subsystem (paragraph [0036], Fig. 6) comprises a pre-viral train (paragraph [0284], Figs. 6 and 8).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
	Regarding claim 38, Müller-Auffermann does not disclose wherein the pre-viral train comprises the at least one chromatography column station.
	Duthe discloses wherein the pre-viral train (paragraph [0284], Figs. 6 and 8) comprises the at least one chromatography column station (paragraph [0036], Fig. 6).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
	Regarding claim 39, arguably, Müller-Auffermann discloses the at least one purification subsystem (Fig. 16, paragraph [0111] “filters” marked at “PBE”).
	Müller-Auffermann does not disclose wherein the at least one purification subsystem comprises a post-viral train.
	Duthe discloses wherein the at least one purification subsystem (paragraph [0036], Fig. 6) comprises a post-viral train (paragraph [0284] “The filtration step(s) may be performed before and/or after the chromatographic steps”).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
Regarding claim 40, Müller-Auffermann does not disclose wherein the post-viral train comprises the at least one chromatography column station.
	Duthe discloses wherein the post-viral train (paragraph [0284]) comprises the at least one chromatography column station (abstract, paragraph [0036], Fig. 6).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
Regarding claim 41, Müller-Auffermann does not disclose wherein the at least one purification subsystem comprises a pre-viral train and a post-viral train.
	Duthe discloses wherein the at least one purification subsystem comprises a pre-viral train (paragraph [0284] “The filtration step(s) may be performed before and/or after the chromatographic steps”).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
	Regarding “and a post-viral train”, the viral filtration of Duthe can be placed before and/or after the chromatography-based purification subsystem (Duthe, paragraph [0284] “The filtration step(s) may be performed before and/or after the chromatographic steps”). Duplication of Duthe’s chromatography subsystem to occur both before and after the viral filtration step would be mere duplication of parts, and has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
	Regarding claim 42, Müller-Auffermann does not disclose wherein the pre-viral train and the post-viral train are configured such that one of the pre-viral train and the post-viral train comprises the at least one chromatography column station, wherein the at least one chromatography column station comprises at least one chromatography column, wherein the at least one chromatography column is configured such that it can be transferred from the pre-viral train to the post-viral train or from the post-viral train to the pre-viral train.
	Duthe discloses wherein the pre-viral train and the post-viral train (see claim 41 rejection) are configured such that one of the pre-viral train and the post-viral train comprises the at least one chromatography column station (abstract, paragraph [0036], Fig. 6).
	In the analogous art of chromatography, it would have been obvious to one skilled in the art before the effective filing date to modify the purification subsystem of modified Müller-Auffermann with the purification subsystem of Duthe in order to complete purification via chromatography in a closed system, purifying harvest proteins to a final product (Duthe, paragraph [0004]).
Modified Müller-Auffermann does not disclose “wherein the at least one chromatography column is configured such that it can be transferred from the pre-viral train to the post-viral train or from the post-viral train to the pre-viral train”, however, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). 

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berteau (US 2016/0145563) – This invention is a plurality of modular bioreactors operated in parallel, each fed from a central bioreactor.
Tolstrup (US 2011/0117605) – This invention is a method of manufacturing a drug product with at least two distinct protein members, comprising a seed train.

Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive.

	Regarding the claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the interpretation is not an objection as the Applicant may write the claims in the current way. However, if applicant does not intend to have this claim limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Currently, the claim limitation does not include sufficient structure, and so should be still considered under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding the § 103 rejection, the Examiner interprets Müller-Auffermann marking PBE as including, for example, “filters” and/or “centrifuges” (Müller-Auffermann, paragraph [0111]) and that “any combination of all inlets and outlets of upstream and downstream tanks (i.e. first and/or second and/or third supply/discharge line) is possible” (Müller-Auffermann, paragraph [00112]). Even in Fig. 16, there are multiple elements designated PBE that are connected via a variety of inlets and outlets of the tanks. In addition, the tanks can be upstream or downstream of each other as well (Müller-Auffermann, paragraph [0032]). However, if it deemed that Müller-Auffermann does not explicitly show that the purification subsystem is downstream of a harvest subsystem, Stobbe discloses at least one purification subsystem (Stobbe, paragraphs [0205]-[0211] “chromatography”) is downstream (Stobbe, paragraph [0205]) from a harvest subsystem (Stobbe, paragraphs [0197]-[0204]). Duthe supplies a purification subsystem (Duthe, abstract) that can be configured to purify different biologics (Duthe, paragraphs [0168]-[0172]). Duplication of Duthe’s purification subsystem would then be able to purify two different biologics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        

	/DONALD R SPAMER/            Primary Examiner, Art Unit 1799